OFFICE   OF THE AlTORNEY    GENERAL     OF TEXAS
                            AUSTIN




 Honorable R. E. Stone
  County Auditor
.'Cass County
 Linden, Texas;
              \,?
  Dear Slr:~               Opinion NO. Q-3383
                           Re:




      missioner's                              Tlxe Xarranta




           We assuxxethat you refer to aommissioner preoinots
 and not to defined road dlztrfcts in the question stated above.
 Therefore, we oonstrue your questions as followsr
           Ftist, can a oounty oonmiscioner~s Court legally
 issue time warrants for road msohinery not provided for In
 the 1941 budgot, thereby oreating additional future indebted-
 ness sgsinst the oounty?
    e.       .                 ..
1        .




                 Honorable R. E. Stone,   Page 2


                           Second, what is the oontrolllne faotor in ddtermfn-
                 ing the maximum smount of time warrants that oan be issued or
                 future indebtedness,that can be oreated against a oounty?
                            Generally speaking, wvithout special euthorlty, the
                 oourt ohorged with the administration of the business affalre
                 of the county Is without the poser to isnue negotiable seour-
                  ltiss, depriving tha county of true defenses against the orig-
                  lnal oroditor. This restriotion does not, however, Rrevenb
                 a county from entering Into contraots for publio Lmprove:;;ents
                 and issuing non-negotlsble interest bear@     warrants in pay-
                 ment thereoi. The co.zv&sioners court has t?d power to inour
                  lndebtedn+s not only to the extent of the revenues   of the ooun-
                 ty durin,rthe term of office of such oommlsslonerc, but also
                  to the extent of contraotlnF,away revenues uaich will bo ool-
                 leoted during many years, and to evidunoe the indebtedness by
                  lnt8iast bearing v;arrsnts. The powar of the oo~mmissioners
                  coUrt to issue warrsnts exists by virtue of Its power to pro-
                 vide pubI: buildings and improvements and to create a debt
                  therefor, Counties hsve pov:orto oontroot for the construo-
                  tion of courthous8s, or for the improvernont0r publio roada,
                  on the genersl oredit of the County, and may iSsUe as evi-
                 dence of Indebtedness thereby Or8ated interest bearing wsr-
                  rants of the county. (Brisdgeis v. City of Lampnsaa, 249
                 S. X. 1083; Lasatar v. Lopez, 217 S.W. 373; Texas Jurispru-
                 aenoe, vol. 11, p. 63).
                           We respeotrully answer your first question in the
                 affirmative. Provided, however, that at the tile the oon-
                 traot of purchase is made, a tax is levied to pay the dabt
                 and interest thereon as provided in Seotion 7, Artiole 11,
                 Of the State COAStitUtiOn. (Also see Austin Bros. v. Xon-
                 tague County, 291 ;j.'vi.
                                         628, 10 S. ?I. (26) 707, 27 S. ‘il.
                 (2d) 144; Colonial Trust Co. v. IX11 County, 294 S. X. 516).
                           The fact that the above mQAtiOnfJd time wsrranta
                 were not provided for in the 1941 budget Is imaterial.
                 Rowever, after the lssuanoe of said warrants, tha obllCation
                 evldenooa by the warra.ntsmust be shown in the subsequent
                 budgets of the oounty. (Art. 609a-9, brAOn'S    Annotated
                 Civil Statutes).
                           171threferenoe to your seoond question, the eon-
                 trolllnf faotor determining the msximum amount Of time war-
                 rants on iuture indebtedness that oan be oreated against a
    “.       .                                               ..
.        .




                 Honorable R. E. Stone, PSg0 3


                 oounty for the SboV8 mentioned purpose is oontrolled by Sad.'9,
                 Art. 8 of the Stste Constitution, and Artiole 2352, Vernon's
                 Annotated Civil Statutes, which authorize the oommissioner~e
                 oourt to levy and oolleot a tax not 0XO80diAg iift80n oenta
                 for road and bridges on the one hundred dollar valuation.
                            Therefore, you are advised that the commissioner*e
                 oourt oan legally issue any amount Of time warrants not 8x0
                 oeeding the statutory and constitutional llmltstlons above
                 nant lonad, provided, that at the time the oontraot of purohase
                 iS made, the taxes sre 18Vi8d to pay the debt and interest
                 thereon as provided in Seotion 7, Artiole 11 of the State Con-
                 stitution, together with all other outstanding obligations
                 which are to be paid out of the above mentioned tax.
                           Trusting that the foregoing fully answers your in-
                 quiry, we are
                                                            Yours very truly
                                                    ATTORNRY CENERAL,OF TEXAS



                                                    BY
                                                                  baa11 willima
                                                                       Assistant



                                 APPROVECAPR 30, 1941



                       hi -&=   ATTORNEY GE~TZRAL0~ TEXAS